DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on May 6, 2021, and two Information Disclosure Statements filed on January 24, 2022, and August 23, 2022, respectively.  This action is made non-final.
2.	Claims 1-36 are pending in the case, but Claims 28-36 are withdrawn from consideration (see below); Claims 1-27 remain under consideration, and out of those, Claims 1, 26, and 27 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
4.	During a telephone conversation with Applicant’s representative, Joshua Crawford (Reg. No. 72,137), on December 9, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 28-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-27, drawn to a system, a non-transitory computer-readable storage medium, and a method for interacting with a medical record generation platform, classified in G06F 3/0482.
II. Claims 28-36, drawn to a system, a non-transitory computer-readable storage medium, and a method for collecting metadata about users’ selections in a medical record generation platform, classified in H04N 1/00517.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because independent Claim 28 (and similarly, independent Claims 35 and 36) does not require “receiv[ing] a first input comprising an instruction to update the natural-language statement structure to specify a first aspect of patient medical information … update[ing] display of the visual representation of the natural language statement to include a visual representation of the first aspect of patient medical information; display[ing] an option group region configured to represent a first set of options for describing the first aspect of patient medical information,” as indicated in independent Claim 1 (and similarly, in independent Claims 26 and 27); furthermore, independent Claim 1 (and similarly, independent Claims 26 and 27) does not require “collecting metadata regarding selection of one or more of the options by a plurality of users … [and] updat[ing] the data structure in accordance with the selection of the one or more of the options by the plurality of users,” as indicated in independent Claim 28 (and similarly, independent Claims 35 and 36).  
Since each group recites distinct features not recited in other groups, the combination and the subcombination have separate utilities – Group I is directed towards interacting with a medical record generation platform by providing an input to further specify the patient medical information, which is a separate utility from collecting metadata for a plurality of users’ selections and updating the data structure based on the collected metadata (Group II).  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classifications;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4-6, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson, US 2012/0290310 A1, published on November 15, 2012.
With respect to independent Claim 1, Watson teaches a system for configuring a medical record generation platform, the system comprising one or more processors configured to cause the system to (see generally, Fig. 2, ¶ 0098): 
display a first graphical user interface comprising a visual representation of a natural-language statement structure (see Fig. 3 (element 301), ¶ 0031, showing the menu prompt requesting identification (input) of presenting symptoms of the patient).
receive a first input comprising an instruction to update the natural-language statement structure to specify a first aspect of patient medical information (see Fig. 3 (elements 324 and 326), ¶ 0031, showing that an input is received selecting two specific symptoms and one general symptom from the displayed menu).
in response to receiving the first input: update display of the visual representation of the natural-language statement to include a visual representation of the first aspect of patient medical information (see Fig. 3 (elements 302, 303, and 304), ¶¶ 0032-33, showing that in response to the first input, further menu(s) are displayed to further define the selected symptom(s)).
display an option group region configured to represent a first set of options for describing the first aspect of patient medical information (see Fig. 3 (elements 302, 303, 304), ¶¶ 0032-33, illustrating relevant options for each selected symptom; see also Fig. 4 (elements 401, 402, 403)).
in accordance with the first user input, store a data structure comprising instructions for providing a platform for generating a natural-language healthcare document conforming to the natural-language statement structure represented by the visual representation, wherein the natural-language statement specifies the first aspect of patient medical information (see Fig. 6, ¶ 0036, Claim 1, showing that the responses to the menu selections are stored and used to generate a corresponding medical note data).

With respect to dependent Claim 4, Watson teaches the system of claim 1, as discussed above, and further teaches wherein first input comprises an instruction to configure the set of options in the option group such that a single one of the options may be selected to indicate the first aspect of patient medical information for inclusion in the natural-language healthcare record (see Fig. 3 (element 302), ¶¶ 0018, 0032, illustrating a radio button allowing for only a single selection in a menu).

With respect to dependent Claim 5, Watson teaches the system of claim 1, as discussed above, and further teaches wherein first input comprises an instruction to configure the set of options in the option group such that multiple options of the options may be selected to indicate the first aspect of patient medical information for simultaneous inclusion in the natural-language record (see Fig. 4 (element 403), ¶¶ 0018, 0032, illustrating a check-box selection button allowing for a selection of multiple items in a menu).

With respect to dependent Claim 6, Watson teaches the system of claim 1, as discussed above, and further teaches wherein the first aspect of patient medical information comprises an indication of a symptom (see Fig. 3).


With respect to independent Claims 26 and 27, these claims are directed to a non-transitory computer-readable storage medium and a method, respectively, comprising steps and/or features similar to those recited in Claim 1, and are thus rejected under a similar rationale Claim 1, above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 2, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Cox et al. (hereinafter Cox), US 2017/0213005 A1, published on July 27, 2017.
With respect to dependent Claim 2, Watson teaches the system of claim 1, as discussed above, and while Watson does not appear to explicitly illustrate receive a second input comprising an instruction to add a first option to the first set of options; and in response to receiving the second user input, display a graphical user interface object representing the first option in the option group region; and storing the data structure is performed in accordance with the second user input, such that the instructions are configured for allowing selection of the first option such that selection of the first option specifies the first aspect of patient medical information for inclusion in the generated natural-language healthcare record, a skilled artisan would understand that the options shown in sub-menus of Watson can be edited and grouped similarly to any menu/sub-menu, and particular options that are shown for a selected symptom would depend on a pre-determined mapping of available options for a given symptom, as illustrated, for example, by the teachings of Cox.  Watson makes it clear that what menus and submenus are displayed is dependent on the previous inquiries and selections (see ¶¶ 0017-20).
Cox is directed towards caching of patient information using variable lists and evaluating patient rules based on the variable lists (see Cox, ¶ 0001).  Cox recognizes that various rules are created and followed in order to classify patients into cohorts based on various patient information (see Cox, ¶ 0067, showing that these cohorts may be correlated to personalized care plans, actions, or requirements).  Cox teaches a graphical user interface that allows for the user to generate and define various rules, where the user can edit the rules and/or move them around the rules hierarchy (see Cox, Figs. 9A-C, ¶¶ 0159-62).  Accordingly, Cox suggests that a user can create or edit patient rules that would allow for specific criteria or requirements in order to be met, and a skilled artisan would understand that such rules can be used in order to determine a sub-menu or a node that would be displayed as a sub-menu in Watson.

With respect to dependent Claim 24, Watson teaches the system of claim 1, as discussed above, and while Watson does not appear to explicitly show wherein the one or more processors are configured to cause the system to receive a fourth input comprising instructions for defining an order for a plurality of natural-language statements, wherein one of the natural-language statements of the plurality of natural-language statements is associated with the visual representation of the natural-language statement structure, the teachings of Cox can be relied upon for the teaching of this limitation.  Similarly to discussion of Claim 2, above, a skilled artisan would understand that nodes corresponding to sub-menus in Watson are predetermined menus that are selected based on data received from the previous inquires (see Watson, ¶ 0019), and that such correspondence can be determined by various user-generated rules, as suggested by Cox (see discussion of Claim 2, above).  Cox teaches that the user can reorder the rules in the hierarchy (see Cox, ¶¶ 0159-62).

With respect to dependent Claim 25, Watson in view of Cox teaches the system of claim 24, as discussed above, and further suggests wherein the fourth input comprises a respective name to be associated with one or more of the natural language statements (see Cox, ¶ 0161, showing specifying a rule name and/or a short name).

8.	Claims 3 and 7-23 are rejected under 35 U.S.C. 103 as being unpatentable over Watson.
With respect to dependent Claim 3, Watson teaches the system of claim 1, as discussed above, and while Watson does not appear to explicitly recite “a canvas region” and a “menu region,” Watson makes it clear that the menu-driven prompts described therein can be received on different devices with different capabilities (see Figs. 2, 3, 6).  It is noted that there is nothing in the claim that requires the “canvas” and “menu” region to be interpreted differently from a region on a user interface – further clarification is needed to ensure that these terms are interpreted in the intended manner.

With respect to dependent Claim 7-23, Watson teaches the system of claim 1, as discussed above, and Watson illustrates inputting patient medical information.  Although the illustrated examples in Watson show a group of symptoms and corresponding aspects for defining such symptoms, Watson does not appear to explicitly illustrate such information comprising each individual scenario claimed in Claims 7-25.  However, a skilled artisan would understand that any type of patient information can be inputted in a similar manner to what is illustrated in Figures 3 and 4 of Watson (see for example input of duration of a symptom in Fig. 3, input of a location, size, or other characteristics of a symptom in Fig. 4; see also ¶¶ 0017-20, discussing the dynamic decision forest).  Accordingly, it would have been obvious to a skilled artisan at the time the instant application was filed to allow for various other patient-related data to be inputted through the menus of Watson in order to allow the user to quickly and easily capture notes and to ensure that correct sub-menus are shown in response to the user input (see ¶¶ 0002, 0019) 



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179